

FIRST AMENDMENT TO DEBENTURE SUBSCRIPTION AGREEMENT


California News Tech


California News Tech, a Nevada corporation (hereinafter the “Company”) and DNB
Capital Management, Inc., (hereinafter the “Subscriber”) in consideration for
the mutual promises and covenants contained herein, agree to amend that certain
Debenture Subscription Agreement dated October 30, 2006, as follows:


I. Paragraph 1.2 is amended and restated to provide as follows:


1.2 Closing. The closing of the transactions contemplated herein (the “Closing”)
shall occur on January 31, 2007, or at such other time and place as the parties
may agree (the “Closing Date”), provided that all of the Closing conditions set
forth in sections 1.3 and 1.4 shall have occurred.


The Debenture Subscription Agreement is not otherwise modified and the original
terms and conditions thereof, with the sole exception of the Amendment contained
herein, shall remain in full force and effect.


Accepted and Agreed this 7th day of December, 2006


COMPANY
 
 
 
/s/ Marian Munz
By: MARIAN MUNZ
Its: PRESIDENT
 
SUBSCRIBER
 
 
 
/s/ David Baker
By: DAVID BAKER
Its: PRESIDENT
 
CALIFORNIA NEWS TECH
 
 
DNB Capital Management, Inc.


